People v Afrane (2016 NY Slip Op 00590)





People v Afrane


2016 NY Slip Op 00590


Decided on January 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2016

Mazzarelli, J.P., Friedman, Acosta, Andrias, JJ.


46 6310/88

[*1]The People of the State of New York, Respondent,
vFrancis Afrane, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Shannon Henderson of counsel), for respondent.

Order, Supreme Court, Bronx County (Alberto Lorenzo, J.), entered on or about December 17, 2014, which adjudicated defendant a level three sexually violent offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion when it declined to grant defendant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors cited by defendant
did not warrant a departure, given the seriousness of the underlying sex crimes that defendant repeatedly committed against his young stepdaughter.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 28, 2016
CLERK